DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/21/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to include a connecting bracket and at least one connecting bar.  Claim 3 recites “a connecting bracket” and claim 6 recites “at least one connecting bar.”  It is not clear if these are the same connecting bracket and connecting bar as recited in independent claim 1 or if Applicant intends to claim an additional connecting bracket and an additional at least one connecting bar.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 16-17 and 19-20 is/are rejected under 35 U.S.C. 102Z(a)(1) as being anticipated by Kusz (4,367,829).  With respect to claim 1, Kusz discloses a cargo bike transport carrier comprising: at least one seat element (28)(30) arranged inside the cargo bike (within carrier portion (18); a holding means for the seat element (71)(74)(76) wherein the holding means comprises at least one holding element (71)(74)(76).  The at least one holding element is configured as a connecting bracket (74) and (76).  The connecting bracket (74) and (76) comprises two bracket elements which are connected together (see how the bracket “wraps” around a portion of the bike frame in Figure 3).  The connecting bracket (74) and (76) also connect a plurality of plastic parts (note how container (16) is plastic and comprises multiple molded parts) constitute the cargo bike transport carrier (i.e. the brackets connect the container to the bike).   With respect to claim 6, the at least one holding element comprises at least one connecting bar (71).  With respect to claim 7, the connecting bar (71) is arranged on an inside (i.e. toward the inside of the bicycle) of a front wall (18).  With respect to claim 8, the holding means comprises a plurality of holding elements, wherein one holding element is configured as a holding bracket (74) or (76) and at least one further holding element is configured as a connecting bar (71).  With respect to claim 9, the seat element comprises a seat portion (28) and a back portion (30).  With respect to claim 16, the seat element comprises a head portion at (38).  With respect to claim 17, the head portion, which is an extension of back portion (30) is foldable.  With respect to claim 19, at a front wall of the cargo bike transport carrier has one seat element arranged.  With respect to claim 20, he cargo bike transport carrier has a high shoulder line (see Figure 4).  

Claim(s) 1 and 8-15  is/are rejected under 35 U.S.C. 102Z(a)(1) as being anticipated by Britton et al. (US 2004/0130118A1).  With respect to claim 1, Britton discloses at least one seat element (21) arranged inside a cargo bike and a holding means (4)(5) wherein the holding means comprises at least one holding element, the at least one holding element (4) (5) comprising: a connecting bracket (5) connected to the seat element (21) at shoulder level by way of buckles (24)(25) and at least one connecting bar (4) connected to the seat element in a lower region.  With respect to claim 8, the holding means comprises a plurality of holding elements wherein one holding element is configured as a holding bracket (5) and least one further holding element is configured as a connecting bar (4).  With respect to claim 9, the seat element comprises a seat portion and a back portion.  With respect to claim 10, the seat portion is foldable given that the entire seat element is flexible.  With respect to claim 11, at the seat element, fastening elements (24)(25)(26)(27) for connection to the holding elements are provided.  With respect to claim 12, the back portion is fastened to the connecting bracket (5).  With respect to claim 13, at least one upper fastening element (24) is fixedly connected to the holding element (4)(5).  With respect to claim 14, at least one lower fastening element (26) is downwardly directed.   With respect to claim 15, wherein at least one lower fastening element (26) is adapted to be fitted onto the holding element (4)(5) from above.  With respect to claim 16, the seat element comprises a head portion (upper section).  With respect to claim 17, the head portion is foldable given the entire element is flexible.  With respect to claim 18, the head portion is height adjustable through tightening and loosening of fastening elements (24)(25)(26)(27).  With respect to claim 19, on an inside of a front wall (at 9) of the carrier one seat element is arranged.  With respect to claim 20, the cargo bike transport carrier has a high shoulder line (given that it is configured to extend above the head of an occupant).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusz (4,367,829) in view of Humlong (4,282,993).  As disclosed above, Kusz reveals all claimed elements with the exception of at least one holding element comprises metal.  Humlong teaches bracket elements (40) comprising metal.  It would have been obvious to use metal as taught by Humlong to form the brackets (74)(76) disclosed by Kusz since such a material is readily available and adaptable for this use and would have been obvious to try given its strength, weight and availability.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusz (4,367,829) or Britton et al. (US2004/0130118)).  Britton and Kusz each disclose all claimed elements with the exception of a seating surface and an upper edges of the cargo carrier being spaced apart by at least 30 cm.  It would have been obvious to adjust the height of the cargo carrier of either Britton or Kusz to be taller, at least 30 cm, to provide additional protection to the seat occupant from environmental hazards.  The 30 cm dimension does not appear to solve any specific solution and experimenting to find a height that allows for visibility and protection would have been obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dirksen (2,436,991).

Response to Amendment
Applicant’s amendment has been considered in its entirety.  Remaining issues are detailed above.	
Applicant’s amendment has given rise to a new 112 b issue as described above.
Applicant argues that none of the three brackets disclosed by Kusz are located “at shoulder level” as claimed.  The Examiner contends that this phrase is very broad and there is no point of reference provided in the claim language.  It appears that Applicant intends to recite a bracket at shoulder level of a child size occupant mounted within the seat, however, this narrower interpretation of the phrase “at shoulder level” is not supported by the claim language.  In the broadest sent the brackets (71),(74)(76) could easily be at shoulder level of a child standing on the ground.  For this reason, the Examiner contends that Kusz continues to read on the amended claim language.  This reasoning also applies to the connecting bracket (5) disclosed by Britton.
 Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dirksen (2,436,991).
Dirksen is not relied upon in the instant rejection but is believed to be pertinent to Applicant’s claimed invention.  Dirksen teaches at least two connecting brackets (18) (19) that are mounted on a seating element (10).  The two connecting brackets are mounted at a height generally corresponding to a shoulder area of an occupant seated in the seating element (10).  Such brackets help steady the seat with respect to the handle bars (20) of a bike when the seat is mounted above a front tire of the bike.  Adding brackets to a rear mounted carrier element at a shoulder height would make the rear mounted carrier element adaptable for mounting on a front bicycle tire.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636